1
2
3
4                                                                     JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL EDWARD DILLEY,                         Case No. 2:18-cv-00464-KES
12         Petitioner,
13   v.                                                   JUDGMENT
14   RALPH DIAZ, Secretary of the
15   California Department of Corrections
16   and Rehabilitation, et al.,
17         Respondents.
18
19
20         Pursuant to the Court’s Order Denying Petition for Writ of Habeas Corpus,
21   IT IS ADJUDGED that the Petition (Dkt. 1) is denied with prejudice.
22
23   DATED: December 17, 2019
24
25                                          ____________________________________
                                            KAREN E. SCOTT
26                                          United States Magistrate Judge
27
28
